Citation Nr: 9916753	
Decision Date: 06/17/99    Archive Date: 06/21/99

DOCKET NO.  98-17 360	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
back condition as secondary to the service-connected 
residuals of a left leg fracture. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. D. Parker, Counsel



INTRODUCTION

The veteran served on active duty from February 1964 to 
January 1967 and from July 1969 to February 1970.  

This appeal to the Board of Veterans' Appeals (Board) arose 
from a rating decision in January 1998 by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio, which found that new and material evidence had not been 
presented to reopen the veteran's claim for service 
connection for a back condition as secondary to his service-
connected residuals of a left leg fracture.  In February 
1991, the RO denied service connection for a back condition, 
including as secondary to service-connected residuals of a 
left leg fracture, and that denial was confirmed in December 
1991, but the veteran did not thereafter enter notice of 
disagreement with this decision within one year of notice.  
Subsequently, in July 1996, the RO again denied a reopening 
of the veteran's claim for service connection for a back 
condition as secondary to the service-connected residuals of 
a left leg fracture, and notified the veteran of the decision 
that same month; however, he did not file a timely notice of 
disagreement.  In January 1998, the RO again denied a request 
to reopen a claim for service connection for a back condition 
as secondary to service-connected residuals of a left leg 
fracture.  The veteran entered notice of disagreement with 
this decision.  In February 1998, the RO issued a statement 
of the case, and in November 1998, the veteran submitted a 
substantive appeal, thus perfecting his appeal to the Board. 


FINDINGS OF FACT

1.  In July 1996, the agency of original jurisdiction denied 
reopening of the veteran's claim for service connection for a 
back condition as secondary to the service-connected 
residuals of a left leg fracture; the veteran was duly 
notified of the decision in July 1996 but did not enter 
notice of disagreement within one year.

2.  Evidence added to the record since the July 1996 rating 
decision is not of sufficient significance that it must be 
considered in order to fairly decide the merits of the 
veteran's claim, since there is no medical evidence of a 
nexus between the veteran's service-connected disability and 
a current back disorder.  


CONCLUSIONS OF LAW

1.  The July 1996 RO decision, which denied reopening of the 
veteran's claim for service connection for a back condition 
as secondary to the service-connected residuals of a left leg 
fracture, is final.  38 U.S.C.A. § 7105 (West 1991). 

2.  Evidence received since the July 1996 rating decision is 
not new and material, and the veteran's claim for service 
connection for a back condition as secondary to the service-
connected residuals of a left leg fracture is not reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. §§ 3.156, 
20.302, 20.1103 (1998). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303(a) 
(1998).  Service connection may also be granted for any 
disease diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (1998). 

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  When service connection is established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. 
§ 3.310(a) (1998). Secondary service-connection may also 
be granted for the degree to which a non-service-
connected disorder is aggravated by a service-connected 
disorder.  Allen v. Brown, 7 Vet. App. 439 (1995).  

Claims for secondary service connection must be well 
grounded.  Libertine v. Brown, 9 Vet. App. 521 (1996); 
Jones v. Brown, 7 Vet. App. 134, 138 (1994).  Where the 
veteran claims that a service-connected disability has 
caused a new disease, the veteran, even though service 
connected for one of the disease entities, must provide 
medical evidence of such causal relationship.  See Jones 
v. Brown, 7 Vet. App. 134 (1994) (in claim that service-
connected blepharoconjunctivitis caused a new disease, 
glaucoma, medical evidence of such causal relationship 
was required).  

Generally, a final decision issued by an RO may not 
thereafter be reopened and allowed, and a claim based on the 
same factual basis may not be considered.  38 U.S.C.A. 
§ 7105(c) (West 1991).  The exception to this rule is 
38 U.S.C.A. § 5108 (West 1991), which states, in part, that 
"[i]f new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim."  See Thompson v. Derwinski, 1 Vet. App. 251, 253 
(1991).

New and material evidence means evidence not previously 
submitted which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with the evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a); See 
also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  Further, 
when determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510 (1992). 

When a veteran seeks to reopen a final decision based on new 
and material evidence, a three-step analysis must be applied.  
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998); Elkins v. West, 
12 Vet. App. 209 (1999); Winters v. West, 12 Vet. App. 203 
(1999).  The first step is to determine whether new and 
material evidence has been received under 38 C.F.R. 
§ 3.156(a).  Secondly, if new and material evidence has been 
presented, then immediately upon reopening the veteran's 
claim, VA must determine whether the claim is well-grounded 
under 38 U.S.C.A. § 5107(a).  In making this determination, 
all of the evidence of record is to be considered and presumed 
to be credible.  Robinette v. Brown, 8 Vet. App. 69, 75-76 
(1995).  Third, if the claim is found to be well grounded, 
then the merits of the claim may be evaluated after ensuring 
that the duty to assist under 38 U.S.C.A. § 5107(a) has been 
met. 

The Board notes that, during the pendency of this appeal, the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) invalidated imposition of a third prong in 
the standard as to whether evidence is new and material, set 
forth in Colvin v. Derwinski, 1 Vet. App. 171, 174 (1991).  
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

The Board further notes that the RO, in its review of this 
case, applied the invalidated test used in Colvin, since the 
January 1998 rating decision was issued prior to the Federal 
Circuit's decision in Hodge.  However, the veteran was 
specifically notified by the RO, in the September 1998 
statement of the case (SOC), that the request to reopen the 
claim was denied because there was no medical evidence of a 
relationship between the veteran's service-connected leg 
disability and the back disorder for which service connection 
was sought.  As discussed above, such medical evidence is 
necessary to establish a well-grounded claim, and thus to 
reopen a claim.  Thus, the veteran is not prejudiced by 
continuation of adjudication of this appeal, since the change 
in the standard for reopening does not change the requirement 
for medical evidence of nexus.  

Where there is a prior unappealed rating decision, a claim 
may not be reopened and allowed unless new and material 
evidence is presented since the prior final decision.  
38 U.S.C.A. § 7105; 38 C.F.R. § 3.156(a).  The December 1991 
rating decision which denied service connection for a back 
condition was the last final rating decision on the merits.  
However, for purposes of determining whether new and material 
evidence has been presented to reopen a claim, the prior 
final disposition is to be the last disposition in which the 
veteran's claim was finally disallowed on any basis, not just 
"on the merits."  See Evans v. Brown, 9 Vet. App. 273, 285 
(1996).  Consequently, the evidence that must be considered 
in determining whether there is a basis for reopening this 
claim is that evidence added to the record since the July 
1996 rating decision which denied a request to reopen the 
claim, since that was the last disposition in which the 
veteran's claim was finally disallowed on any basis.  See 
Evans v. Brown, 9 Vet. App. 273, 285 (1996).  

The Board notes that the RO apparently considered the 
evidence since December 1991 in determining whether new and 
material evidence had been presented to reopen the claim.  
The veteran has not been prejudiced by such consideration, 
because the RO considered as additional evidence more than 
was required (from December 1991 to July 1996), and because a 
consideration of additional evidence received since July 1996 
also includes consideration of this additional evidence (when 
the additional evidence is considered in the context of all 
the evidence of record).  See Bernard v. Brown, 4 Vet. App. 
384 (1993). 

The evidence which was of record at the time of the July 1996 
RO rating decision included service medical records, 
outpatient treatment records, VA examination reports, private 
physician letters, a retirement notification letter, and the 
veteran's statements.  Service medical records were negative 
for complaints or findings regarding a back disorder.  The 
veteran reported that treatment for his back began in 1988.  
Private physician letters dated in October 1990, November 
1993, and February 1994 reflect that the veteran experienced 
post-service injuries to his back in 1985, twice in 1988, and 
further reinjuries after 1990.  Those letters, consistent 
with VA examination reports of records, establish a diagnosis 
of degenerative disc disease of L4-L5 and L5-S1 with internal 
disc disruption.  The 1993 and 1994 letters include medical 
opinion that the veteran's degenerative disc disease was 
present prior to, and was aggravated by, his industrial 
injuries of 1985, 1988, and 1992.  Those letters, however, 
are silent as to the etiology or date of onset of any 
degenerative disc disease prior to 1985.  A retirement 
notification letter reflects that in 1993 the veteran was 
granted disability retirement from the U.S. Postal Service. 

Pertinent evidence added to the record since the July 1996 
rating decision includes a private physician letter, 
statements of the veteran, VA examination report, and VA 
outpatient treatment records.  An August 1997 private 
physician letter reflects a history of low back pain since 
1988, an impression of lumbar spine degenerative disc 
disease, facet arthritis, lumbar sprain/strain injury, 
bulging discs at L4-5 and L5-S1, and an opinion that an 
injury in December 1991 was a recurrence of a previous 
injury.  In a Statement in Support of Claim in September 
1997, the veteran wrote that he injured his back in service 
when he hit the ground hard while parachuting.  VA outpatient 
treatment records from 1996 reflect that the veteran 
complained of back pain since 1988.  VA X-rays in September 
1996 disclosed arthritic changes of the lumbosacral spine 
with narrowed disc spaces between L4-L5 and L5-S1.  The 
additional evidence, other than the veteran's own statements, 
is silent as to any relationship between a current back 
disorder and the veteran's active service or service-
connected disability.

The evidence added to the record since the July 1996 rating 
decision reiterates the veteran's history of hitting the 
ground hard while parachuting in service, his post-service 
back injuries in 1985, 1988, 1992, treatment for a history of 
back pain since 1988, and diagnosis of degenerative disc 
disease at L5-S1 and L4-L5, with chronic pain.  This evidence 
is not "new" in that this was part of the evidence of 
record at the time of the July 1996 rating decision.  The 
additional evidence reflecting current or continued treatment 
and disability of the low back is "new" but not 
"material," as it is not relevant or probative to the 
underlying issue, i.e., whether the veteran's currently 
diagnosed back disorder is etiologically related to his 
service-connected residuals of a left leg fracture. 

With regard to the veteran's written contention that his 
current back disorder is etiologically related either to his 
left leg disability or to an injury in service, it is the 
province of health care professionals to enter conclusions 
which require medical opinions, such as an opinion as to the 
relationship between a current disability and service or a 
service-connected disability.  The veteran's lay opinion is 
not sufficient to establish the medical nexus.  See Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992); Heuer v. Brown, 7 Vet. App. 
379, 384 (1995).  

After reviewing the evidence presented since the July 1996 
rating decision in light of all of the evidence of record, 
the Board concludes that, in the absence of any medical 
evidence that the veteran's current back disorder had its 
onset in service or is etiologically related to service or to 
a service-connected disability, the additional evidence is 
not so significant that it must be considered in order to 
fairly decide the merits of the claim, and thus is not new 
and material.  38 C.F.R. § 3.156(a).  Accordingly, the 
veteran's claim for service connection for a back condition 
as secondary to the service-connected residuals of a left leg 
fracture is not reopened.  38 U.S.C.A. §§ 5108, 7105; 38 
C.F.R. § 3.156(a). 

The veteran has not presented additional evidence in this 
case which would demonstrate a nexus between his current back 
disorder and either service or his service-connected 
disability of residuals of a left leg fracture.  Therefore, 
notwithstanding the RO's application of the Colvin standard 
for determining new and material evidence, a remand by the 
Board to the RO for readjudication of the issue of whether 
the veteran had presented evidence to reopen his claim for 
service connection for a back condition would be a futile 
act, as the veteran still has not presented evidence 
sufficient to well-ground his claim.  See Winters, 12 Vet. 
App. at 208 (the rule of prejudicial error requires that any 
error result in prejudice to the appellant; recognizes the 
principle that the law does not require a useless act); 
Elkins, 12 Vet. App. at 219 (where it is clear that veteran's 
underlying claim is not well grounded, there is no prejudice 
to the claimant if the claim is not remanded). 


ORDER

New and material evidence not having been submitted to reopen 
a claim of entitlement to service connection for a back 
condition as secondary to the service-connected residuals of 
a left leg fracture, the appeal is denied.



		
	TRESA M. SCHLECHT
	Acting Member, Board of Veterans' Appeals

 

